DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 01/26/2018. It is noted, however, that applicant has not filed a certified copy of the CN 201810078256.2 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 3, this claim has been rejected as being indefinite, as it is unclear what the scope of which limitations are required to limit the claim. The broadest reasonable interpretation of the “and/or” between the 3rd through 5th limitation of the claim are interpreted as “or,” but it is unclear whether the 1st and 2nd limitation are present in the list of “or” statements, or are required to limit the claim, and only the 3rd through 5th limitation are intended to be “or” statements. Additionally, it is unclear what is meant by “the angle between a central axis of the lens … and a horizontal plane … is 30-60 degrees,” as it is unclear what is being referred to as having a “horizontal plane.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fano et al. (U.S. Publication No. 2009/0063306), hereinafter referred to as Fano, in view of Fisher et al. (U.S. Publication No. 2019/0156277), hereinafter referred to as Fisher.

In regard to claim 1, Fano teaches a goods sensing system based on image monitoring (Fano abstract noting image analysis techniques, including object recognition analysis, are applied to images obtained by one or more image capture devices deployed within inventory environments), comprising:
a sample collector that collects a plurality of sets of image samples (Fano paragraph 23 noting database 130 stores a plurality of stored product images and/or features and characteristics of the images and the products that may be used by the object recognition software implemented by the image analysis software 124 as training data, and that may be used in the planogram server), wherein each set of the image samples comprise a plurality of sample images of a type of goods at multiple angles (Fano paragraph 36 noting that target planograms may comprise an optimal planogram based on one or more images to represent the idea display of one or more products, and that planograms comprise a list of products and positions and orientations), wherein a set of the image samples of a same type of goods are provided with a same group identification, and the group identification is the type of the goods corresponding to the set of image samples (Fano paragraph 37 noting that differences are identified between the extracted and target planograms, and differences between the planograms allow determination of each product, or class of products, and that planograms can correspond to desired particular aspects, be them individual products, or “only the soft drinks” for example. As such, it can be seen that training data is used to make planograms for products or groups of products to be able to compare the real time images of the retail environment to);
a model trainer that trains according to each sample image in the plurality of sets of the image samples and a group identification of the sample image to obtain a goods identification model (Fano paragraph 23 noting database 130 stores a plurality of stored product images and/or features and characteristics of the images and the products that may be used by the object recognition software implemented by the image analysis software 124 as training data, and that may be used in the planogram server 126 when assembling extracted planograms based on recognized object instances);
a real-time image collector that continuously acquires (Fano paragraph 25 noting image capture device 104 may automatically and/or continuously obtain images and provide them to the image server 110) at least one real-time image of space in front of a shelf (Fano paragraph 19 noting image , wherein each real-time image comprises part or all of images of goods (Fano paragraph 26 noting image capture devices 104 are mounted in known locations and, therefore, may be correlated to the particular expected product(s) within their field of view); and
a goods category deriver that obtains a type and quantity of the goods displayed in the real-time image according to the real-time image and the goods identification model (Fano abstract noting object recognition analysis provides object recognition data (that may include one or more recognized product instances) based on stored product (training) images, and noting that a planogram may be extracted and compared to a target planogram, or at least one product display parameter for a product can be determined and used to assess presence of the product within the inventory environment; and Fano paragraph 7 noting object recognition data may be used to determine at least one product display parameter for a product displayed within the inventory environment.  In turn, the product display parameters may be used to determine presence and location of the product within the inventory environment, and noting that these features may be used to determine depleted stock conditions, i.e. quantity).
However, Fano does not expressly disclose that the training images train a convolutional neural network model.
In the same field of endeavor, Fisher teaches training a convolutional neural network (Fisher paragraph 50 noting image recognition engines are implemented as a deep learning algorithm such as a convolutional neural network, and in such embodiments, the CNN is trained using a training database. Image recognition of subjects in the real space is based on identifying and grouping aspects recognizable in the image, which can be attributed to individual subjects, and the training database has a large collection of images for each of the different types).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Fano with the teachings of Fisher, because both disclosures relate to the field of systems and techniques for tracking locations of inventory items in retail spaces, and both systems implement real time camera systems monitoring inventory items on shelves, and the use of 

In regard to claim 3, Fano and Fisher teach all of the limitations of claim 1 as discussed above. In addition, Fano teaches wherein the number of the second cameras is two or four (Fano paragraph 19 noting a system 100 is illustrated comprising one or more image capture devices 104 deployed within an inventory environment 102, i.e. more than one image capture devices means there can be two image capture devices).
the lens of the second camera faces a middle portion of the space in front of the shelf (Fano Fig. 1 showing the image capture device 104 facing a middle portion of the shelf space 106); 
an angle between a central axis of the lens of the second camera and a horizontal plane (Fano paragraph 28 noting that an image of an inventory environment in which a plurality of shelves are used to display products can be captured by an image capture device positioned approximately at the height of the top most shelf, and depending on the configuration of the inventory environment shelves, it may be desirable to position the image capture devices somewhat above the shelves, i.e. pointing down at an angle towards the shelves, and as such, would create an angle between the camera and the horizontal plane).
However, Fano does not expressly disclose the angle between a central axis of the lens of the second camera and a horizontal plane is 30-60 degrees. It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to have the angle be between 30 and 60 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art (a camera mounted at the top, or above the top, of a shelf, with field of view point at the shelf, i.e. angled downward) discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Thus, modified to incorporate that which would be obvious to a person having ordinary skill in the art, the teachings of Fano and Fisher include all of the limitations presented in claim 3.


In regard to claim 4, Fano and Fisher teach all of the limitations of claim 1 as discussed above. In addition, Fano teaches wherein the model trainer comprises:
a grouping model trainer that inputs each sample image of a plurality of sets of training samples and a group identification of each set of the training samples, and obtains a grouping model after training (Fano paragraph 23 noting database 130 stores a plurality of stored product images and/or features and characteristics of the images and the products that may be used by the object recognition software implemented by the image analysis software 124 as training data, and that may be used in the planogram server; Fano paragraph 37 noting that differences are identified between the extracted and target planograms, and differences between the planograms allow determination of each product, or class of products, and that planograms can correspond to desired particular aspects, be them individual products, or “only the soft drinks” for example. As such, it can be seen that training data is used to make planograms for products or groups of products to be able to compare the real time images of the retail environment to); 
wherein the training samples are all or part of the plurality of sets of the image samples, and the grouping model is the goods identification model (Fano paragraph 23 noting database 130 stores a plurality of stored product images and/or features and characteristics of the images and the products that may be used by the object recognition software implemented by the image analysis software 124 as training data, and that may be used in the planogram server; Fano paragraph 37 noting that differences are identified between the extracted and target planograms, and differences between the planograms allow determination of each product, or class of products, and that planograms can correspond to desired particular aspects, be them individual products, or “only the soft drinks” for example. As such, it can be seen that training data is used to make planograms for products or groups of products to be able to compare the real time images of the retail environment to).
into the convolutional neural network model (Fisher paragraph 50 noting image recognition engines are implemented as a deep learning algorithm such as a convolutional neural network, and in such embodiments, the CNN is trained using a training database. Image recognition of subjects in the real space is based on identifying and grouping aspects recognizable in the image, which can be attributed to individual subjects, and the training database has a large collection of images for each of the different types).
	It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Fano with the teachings of Fisher for the same reasons as stated above in regard to claim 1.

In regard to claim 11, Fano teaches a method for goods sensing based on image monitoring (Fano abstract noting image analysis techniques, including object recognition analysis, are applied to images obtained by one or more image capture devices deployed within inventory environments), comprising:
collecting a plurality of sets of image samples (Fano paragraph 23 noting database 130 stores a plurality of stored product images and/or features and characteristics of the images and the products that may be used by the object recognition software implemented by the image analysis software 124 as training data, and that may be used in the planogram server), wherein each set of the image samples comprise a plurality of sample images of a type of goods at multiple angles (Fano paragraph 36 noting that target planograms may comprise an optimal planogram based on one or more images to represent the idea display of one or more products, and that planograms comprise a list of products and positions and orientations), wherein a set of image samples of a same type of goods are provided with a same group identification, and the group identification is the type of the goods corresponding to the set of image samples (Fano paragraph 37 noting that differences are identified between the extracted and target planograms, and differences between the planograms allow determination of each product, or class of products, and that planograms can correspond to desired particular aspects, be them individual products, or “only the soft drinks” for example. As such, it can be ;
training according to each sample image in the plurality of sets of the image samples and a group identification of the sample image to obtain a goods identification model (Fano paragraph 23 noting database 130 stores a plurality of stored product images and/or features and characteristics of the images and the products that may be used by the object recognition software implemented by the image analysis software 124 as training data, and that may be used in the planogram server 126 when assembling extracted planograms based on recognized object instances);
continuously acquiring at least one real-time image (Fano paragraph 25 noting image capture device 104 may automatically and/or continuously obtain images and provide them to the image server 110) of space in front of a shelf (Fano paragraph 19 noting image capture devices 104, which may comprise still image or video cameras that can be rotated, panned, etc. may be mounted at one or more locations within the inventory environment 102), wherein each real-time image comprises a part or all of images of goods (Fano paragraph 26 noting image capture devices 104 are mounted in known locations and, therefore, may be correlated to the particular expected product(s) within their field of view); and 
obtaining type and quantity of the goods displayed in the real-time image according to the real-time image and the goods identification model (Fano abstract noting object recognition analysis provides object recognition data (that may include one or more recognized product instances) based on stored product (training) images, and noting that a planogram may be extracted and compared to a target planogram, or at least one product display parameter for a product can be determined and used to assess presence of the product within the inventory environment; and Fano paragraph 7 noting object recognition data may be used to determine at least one product display parameter for a product displayed within the inventory environment.  In turn, the product display parameters may be used to determine presence and location of the product within the inventory environment, and noting that these features may be used to determine depleted stock conditions, i.e. quantity).
However, Fano does not expressly disclose that the training images train a convolutional neural network model.
 training a convolutional neural network (Fisher paragraph 50 noting image recognition engines are implemented as a deep learning algorithm such as a convolutional neural network, and in such embodiments, the CNN is trained using a training database. Image recognition of subjects in the real space is based on identifying and grouping aspects recognizable in the image, which can be attributed to individual subjects, and the training database has a large collection of images for each of the different types).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Fano with the teachings of Fisher for the same reasons as stated above in regard to claim 1.

In regard to claim 12, Fano and Fisher teach all of the limitations of claim 11 as discussed above. In addition, Fano teaches wherein training comprises:
inputting each sample image of a plurality of sets of training samples and a group identification of each set of the training samples, and obtaining a grouping model after training (Fano paragraph 23 noting database 130 stores a plurality of stored product images and/or features and characteristics of the images and the products that may be used by the object recognition software implemented by the image analysis software 124 as training data, and that may be used in the planogram server; Fano paragraph 37 noting that differences are identified between the extracted and target planograms, and differences between the planograms allow determination of each product, or class of products, and that planograms can correspond to desired particular aspects, be them individual products, or “only the soft drinks” for example. As such, it can be seen that training data is used to make planograms for products or groups of products to be able to compare the real time images of the retail environment to); 
wherein the training samples are all or part of the plurality of sets of the image samples, and the grouping model is the goods identification model (Fano paragraph 23 noting database 130 stores a plurality of stored product images and/or features and characteristics of the images and the products that may be used by the object recognition software implemented by the image analysis software 124 as training data, and that may be used in the planogram server; Fano paragraph 37 noting 
However, Fano does not expressly disclose into the convolutional neural network model (Fisher paragraph 50 noting image recognition engines are implemented as a deep learning algorithm such as a convolutional neural network, and in such embodiments, the CNN is trained using a training database. Image recognition of subjects in the real space is based on identifying and grouping aspects recognizable in the image, which can be attributed to individual subjects, and the training database has a large collection of images for each of the different types).
	It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Fano with the teachings of Fisher for the same reasons as stated above in regard to claim 1.

In regard to claim 19, Fano teaches a goods sensing apparatus (Fano abstract noting image analysis techniques, including object recognition analysis, are applied to images obtained by one or more image capture devices deployed within inventory environments), comprising: a processor; and a memory configured to store instructions executable by the processor; wherein the processor, upon execution of the instructions (Fano paragraph 22 noting embodied using one or more suitable computing platforms, such as a commercially available personal computer, comprising at least one processor (e.g., microprocessor, microcontroller, digital signal processor, application-specific integrated circuit, programmable logic, etc. or combinations thereof) capable of executing stored instructions implementing various image processing techniques), is configured to:
collect a plurality of sets of image samples (Fano paragraph 23 noting database 130 stores a plurality of stored product images and/or features and characteristics of the images and the products that may be used by the object recognition software implemented by the image analysis software 124 as training data, and that may be used in the planogram server), wherein each set of the image samples comprise a plurality of sample images of a type of goods at multiple angles (Fano paragraph 36 noting that target planograms may comprise an optimal planogram based on one or more images to represent the idea display of one or more products, and that planograms comprise a list of products and positions and orientations), wherein a set of the image samples of a same type of goods are provided with a same group identification, and the group identification is the type of the goods corresponding to the set of image samples (Fano paragraph 37 noting that differences are identified between the extracted and target planograms, and differences between the planograms allow determination of each product, or class of products, and that planograms can correspond to desired particular aspects, be them individual products, or “only the soft drinks” for example. As such, it can be seen that training data is used to make planograms for products or groups of products to be able to compare the real time images of the retail environment to); 
train according to each sample image in the plurality of sets of the image samples and a group identification of the sample image to obtain a goods identification model (Fano paragraph 23 noting database 130 stores a plurality of stored product images and/or features and characteristics of the images and the products that may be used by the object recognition software implemented by the image analysis software 124 as training data, and that may be used in the planogram server 126 when assembling extracted planograms based on recognized object instances);
continuously acquire at least one real-time image (Fano paragraph 25 noting image capture device 104 may automatically and/or continuously obtain images and provide them to the image server 110) of space in front of a shelf (Fano paragraph 19 noting image capture devices 104, which may comprise still image or video cameras that can be rotated, panned, etc. may be mounted at one or more locations within the inventory environment 102), wherein each real-time image comprises part or all of images of goods (Fano paragraph 26 noting image capture devices 104 are mounted in known locations and, therefore, may be correlated to the particular expected product(s) within their field of view); and
obtain a type and quantity of the goods displayed in the real-time image according to the real-time image and the goods identification model (Fano abstract noting object recognition analysis provides object recognition data (that may include one or more recognized product instances) based on stored product (training) images, and noting that a planogram may be extracted and compared to a target 
However, Fano does not expressly disclose that the training images train a convolutional neural network model.
In the same field of endeavor, Fisher teaches training a convolutional neural network (Fisher paragraph 50 noting image recognition engines are implemented as a deep learning algorithm such as a convolutional neural network, and in such embodiments, the CNN is trained using a training database. Image recognition of subjects in the real space is based on identifying and grouping aspects recognizable in the image, which can be attributed to individual subjects, and the training database has a large collection of images for each of the different types).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Fano with the teachings of Fisher for the same reasons as stated above in regard to claim 1.


Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fano et al. (U.S. Publication No. 2009/0063306), hereinafter referred to as Fano, in view of Fisher et al. (U.S. Publication No. 2019/0156277), hereinafter referred to as Fisher, in further view of Lowe (U.S. Patent No. 6,711,293), hereinafter referred to as Lowe.

In regard to claim 2, Fano and Fisher teach all of the limitations of claim 1 as discussed above. In addition, Fano teaches a second camera (Fano paragraph 19 noting image capture devices 104, which may comprise still image or video cameras that can be rotated, panned, etc. may be mounted at one or more locations within the inventory environment 102) connected to the real-time image collector and configured to shoot the real-time image of the space in front of the shelf (Fano Fig. 1 showing image capture device 104 with field of view of the retail shelf; and Fano paragraph 6 noting one or more images may be captured automatically by an image capture device within an inventory environment and subsequently provided to an image analysis capability preferably implementing object recognition techniques);
wherein the second camera is provided with a lens (Fano paragraph 19 noting image capture devices 104, which may comprise still image or video cameras. It is known that still image or video cameras have lenses), and a field of view of the lens covers the space in front of the shelf (Fano Fig. 1 showing image capture device 104 with field of view of the retail shelf; and Fano paragraph 26 noting that image capture devices 104 are mounted in locations that may be correlated with expected products within their field of view).
However, Fano does not expressly disclose a first camera connected to the sample collector and configured to shoot images of each goods at multiple angles and/or multiple distances.
In the same field of endeavor, Lowe teaches a first camera connected to the sample collector and configured to shoot images of each goods at multiple angles and/or multiple distances (Lowe Fig.1 showing an apparatus for receiving images of an object at multiple positions for creating reference images of objects; and Lowe column 4, lines 59-60 noting that initial reference images are provided by the camera 14)
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Fano and Fisher for the same reasons as stated above in regard to claim 1. Additionally, it would have been obvious to combine these teachings with the teachings of Lowe, because both Fano and Fisher involve image recognition systems that compare real time images with images stored in databases to determine if specific objects exist in the real time images. The teachings of Lowe include processes for generating reference images to store in a database to compare real time images to, and include processes for imaging objects at multiple angles for such reference images. Thus, the teachings of Lowe would benefit the teachings of Fano, as Fano uses training images to compare to real time objects in a retail environment that often do not have perfect orientation, and could be rotated or 

In regard to claim 20, Fano and Fisher teach all of the limitations of claim 19 as discussed above. In addition, Fano teaches a second camera (Fano paragraph 19 noting image capture devices 104, which may comprise still image or video cameras that can be rotated, panned, etc. may be mounted at one or more locations within the inventory environment 102)  that shoots the real-time image of the space in front of the shelf (Fano Fig. 1 showing image capture device 104 with field of view of the retail shelf; and Fano paragraph 6 noting one or more images may be captured automatically by an image capture device within an inventory environment and subsequently provided to an image analysis capability preferably implementing object recognition techniques); wherein the second camera is provided with a lens (Fano paragraph 19 noting image capture devices 104, which may comprise still image or video cameras. It is known that still image or video cameras have lenses), and a field of view of the lens covers the space in front of the shelf (Fano Fig. 1 showing image capture device 104 with field of view of the retail shelf; and Fano paragraph 26 noting that image capture devices 104 are mounted in locations that may be correlated with expected products within their field of view).
However, Fano and Fisher do not expressly disclose a first camera that shoots images of each goods at multiple angles and/or multiple distances.
In the same field of endeavor, Lowe teaches a first camera that shoots images of each goods at multiple angles and/or multiple distances (Lowe Fig.1 showing an apparatus for receiving images of an object at multiple positions for creating reference images of objects; and Lowe column 4, lines 59-60 noting that initial reference images are provided by the camera 14).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Fano and Fisher for the same reasons as stated above in regard to claim 1. Additionally, it would have been obvious to combine those teachings with the teachings of Lowe for the same reasons as stated above in claim 2.

Allowable Subject Matter
Claims 5-10 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the combination of limitations found in these dependent claims, with specific regard to wherein the sample classifier randomly divides the sets of image samples into training and test samples, groups the training samples and group identifications of the sets of images into the neural network to obtain a grouping model, and comprises a cross-validator that validates the grouping model according to the sets of images in the test samples, and compares the accuracy of the grouping model to a threshold value, and randomly re-dividing the samples again until the grouping model is equal to or greater than the preset threshold to set the goods identification model.
Additionally, the prior art does not teach or suggests a region proposal generator that inputs the images of each training sample into a region proposal network to generate region proposals, and maps those region proposals to a feature map of the last layer of convolution layers of the convolutional neural network, and generates feature maps, calculates proposal feature maps, and sends the maps into a classifier network to generate a classifier.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Schwartz – U.S. Publication No. 2017/0178060
Zhengwei – CN 106781121 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488